*507Viewing the evidence in the light most favorable to defendant and according due deference to the fact-finding function of the jury and its assessment of the credibility of the witnesses, we find that the verdict was based on a fair interpretation of the evidence (see Lopez v New York City Tr. Auth., 60 AD3d 529 [2009]). The jury could reasonably have concluded that, based upon the testimony of defendants’ expert doctors and the other medical evidence, defendant had not departed from acceptable standards of care and treatment by glaucoma specialists.
The brevity of the jury’s deliberations alone did not undermine plaintiffs right to a fair trial. Plaintiff has come forward with no affirmative proof that would rebut the presumption of regularity to which the jury’s verdict is entitled (see Carolan v Altruda, 17 AD2d 211, 213 [1962], affd 15 NY2d 1010 [1965]; People v Marcano, 199 AD2d 86, 87 [1993]).
We reject plaintiffs contention that the judgment is inconsistent with the evidence. Concur — Mazzarelli, J.P., Andrias, Saxe, Catterson and Acosta, JJ.